Citation Nr: 1114671	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  02-203 87A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a condition classified as "falling down," to include vertigo, as secondary to an in-service machete wound.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, and a January 2004 rating decision, issued by the RO in Philadelphia, Pennsylvania.  The claims file has since remained under the handling of the Newark RO.

The Veteran and his spouse testified at a January 2007 Travel Board hearing that was held at the Newark RO.

The Veteran's appeal also initially included the issue of whether new and material evidence had been received to reopen a claim for service connection for headaches, and issues of entitlement to service connection for a facial condition, to include deformity and a skin disorder, as secondary to Agent Orange exposure, and for paralysis, as secondary to an in-service machete wound.  The issues concerning the Veteran's headaches and paralysis have been denied by the Board, via its prior July 2007 decision and remand.  The Veteran's claim for service connection for a facial condition has been granted in full, via an October 2009 rating decision.  As such, those issues are not presently on appeal before the Board. 

In its July 2007 decision and remand, the Board reopened the Veteran's claim of service connection for PTSD and remanded that issue, along with the issue of entitlement to service connection for the Veteran's condition of "falling down," to include vertigo.  Further development actions on remand were to include:  notifying the Veteran that efforts are being undertaken to verify his reported in-service stressor events; preparing a summary of reported stressors and providing the summary, a copy of the Veteran's DD 214, and other associated documents to the Joint Services Records Research Center (JSRRC) to verify the reported stressors; scheduling the Veteran for new VA examinations to determine the nature and etiology of his claimed psychiatric disorder and his "falling down" disorder, to include vertigo.  As to the Veteran's service connection claim for "falling down," the Board finds that the action directed in its remand has not been performed, and hence, remands that issue as directed below.

The issues of entitlement to service connection for jungle rot, service connection for hidradenitis, and an increased rating for chloracne have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of service connection for a condition classified as "falling down," to include vertigo, as secondary to an in-service machete wound, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in Vietnam from January to October 1971, during which time he performed the duties of a security police officer attached to the 377th Combat Security Police at Tan Son Nhut Air Base.

2.  The Veteran's reported stressor of general fear of enemy military attack is consistent with his active duty service.

3.  The Veteran has been diagnosed with PTSD, and, his PTSD has been shown to be etiologically related to his various reported in-service stressors, including his fear of an enemy attack.

4.  The Veteran's reported stressor of fear of an enemy attack has been shown to be sufficient to result in PTSD.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Insofar as the Veteran's claim of service connection for an acquired psychiatric disorder, to include PTSD, the Board has considered whether VA has fulfilled its notification and assistance requirements under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. § 3.159.  Given the favorable action taken below, however, no further notification or assistance in developing the facts pertinent to this limited matter is required at this time.  Indeed, any such action would result only in delay.

II.  Service Connection for an Acquired Psychiatric Disorder, to Include PTSD

The Veteran contends that he is entitled to service connection for an acquired psychiatric disorder, to include PTSD.  In support of this claim, he asserts various stressor events that occurred while he was attached to the 377th Combat Security Police at Tan Son Nhut Air Base in Vietnam.  Such stressor events include general fear of enemy attacks as a result of continued exposure to enemy bombs and gunfire in his vicinity, as well as specific stressor events which include combat experience in which the Veteran fired upon and killed a young child who was carrying explosives that were hidden in a basket of fruit.  The Veteran has also reported a separate incident in which he was attacked and injured by a motorcycle rider wielding a machete.  Also, the Veteran asserts that he was subject to a personal assault while he was incarcerated for charges which were ultimately dismissed.

Generally, in order to establish service connection for a disorder, the evidence of record must demonstrate that a disease or injury resulting in a current disability was incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  However, service connection for PTSD requires medical evidence showing a diagnosis of the condition, a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).  The evidence necessary to establish the occurrence of a stressor during service to support a claim for PTSD will vary depending on whether the veteran was "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

The Board notes that the provisions of 38 C.F.R. § 3.304(f) have been revised effective July 13, 2010.  Under the pre-existing version of the regulation, service connection for PTSD was generally conditioned upon corroboration of the claimant's reported stressor event.  38 C.F.R. § 3.304(f) (2009).  The recent revisions, however, have eliminated the requirement for corroborating the reported stressor event for cases where the stressor being claimed is related to the veteran's fear of hostile military or terrorist activity.  In cases involving such stressors, the revised regulation requires that:  (1) a VA psychiatrist or psychologist, or contract equivalent, must confirm that the reported stressor is adequate to support a diagnosis of PTSD; (2) the reported stressor be consistent with the places, types, and circumstances of the veteran's service; and (3) the veteran's symptoms be related to the reported stressor.  Relaxation of Evidentiary Standard or Establishing In-Service Stressors in Claims for Posttraumatic Stress Disorder - 38 C.F.R. § 3.304(f)(3), (VBA) Fast Letter No. 10-05, at 1 (July 16, 2010) (on file with author).  The Board notes that these revisions are not applicable to claims that arise out of in-service diagnoses of PTSD, or PTSD stressors that were experienced during combat, internment as a prisoner-of-war, or as a result of a personal assault.

Effectively, the revised regulation requires that if the stressor reported by the veteran is consistent with the places, types, and circumstances of service, instead of taking steps to corroborate the reports stressor, VA must obtain from a VA or VA-contracted psychiatrist or psychologist a medical opinion as to whether the reported stressor is adequate to support a diagnosis of PTSD.

Consistent with the Veteran's assertions, the Veteran's DD Form 214 and service personnel records confirm that he served with the 377th Security Police Squadron at Tan Son Nhut Air Base, from January to October of 1971.  Service treatment records from August 1971 also confirm that the Veteran sustained lacerations on his left jaw which were sustained after an unidentified person on a motorcycle struck him with a machete.

Also consistent with the Veteran's claim, post-service VA treatment records and three separate VA examinations performed in March 1992, December 2001 and August 2009 all show that the Veteran has been diagnosed with severe, chronic, and delayed type PTSD.  The Veteran's treating physicians and both VA examiners appear to agree that the Veteran's PTSD is related to his experiences in Vietnam.
Applying the revised provisions of 38 C.F.R. § 3.304(f), the Board finds that the Veteran's reported fear of enemy attack, as reported in an August 2004 VA Form 21-4138, is consistent with his active duty service.  In view of the multiple VA examinations that have already been performed, all of which have revealed diagnoses of PTSD that has been attributed to the Veteran's active duty service in Vietnam, the Board does not find that a new VA examination or review of the claims file is required to determine whether the Veteran's reported stressors are sufficient to produce PTSD.  Rather, the diagnoses and etiology opinions provided in the VA examination reports and in the Veteran's VA treatment records amply establish the sufficiency of the reported stressors, and moreover, establish that the Veteran's diagnosed PTSD is related to his service experiences in Vietnam.

In view of the foregoing, the Board finds that the Veteran is entitled to service connection for an acquired psychiatric disorder, to include PTSD.  To that extent, this appeal is granted in full.  The Board will not undertake an analysis as to the veracity of the Veteran's reported combat and in-service personal assault; as such analysis is not necessary in granting the Veteran's claim.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is granted.


REMAND

In its July 2007 decision and remand, the Board directed that the Veteran's claim of entitlement to service connection for a condition classified as "falling down," to include vertigo be remanded for further development.  Such development was to include scheduling the Veteran for a VA examination to determine the nature and etiology of the claimed disorder.  To date, the Veteran has not been afforded such an examination.

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998). Where the remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  In such situations the Board must remand the matter back to RO for further development.  As such, the Board is compelled to remand this matter once again so that the Veteran may be scheduled for a VA examination to determine the nature and etiology of his claimed disorder which causes him to falling down.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran, explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim for service connection for a condition classified as "falling down," to include vertigo, as secondary to an in-service machete wound.  The letter should also notify the Veteran that a VA examination is being scheduled to assess the nature and etiology of his claimed disorder.

2.  Then, the Veteran should be afforded a VA examination, with an appropriate examiner, to determine the nature and etiology of his claimed disorder that is manifested by falling down, to include vertigo.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.

All tests as the examiner deems necessary should be performed.  The examiner should report all objective signs of the symptoms of the Veteran's condition.  The examiner should identify any disease or disability which causes the symptoms of falling down or vertigo.  If the examiner cannot identify a disease or disability which cause these symptoms, the examiner should so state.  If the examiner can identify a disease or disability which causes these symptoms, the examiner should then express an opinion as to whether any current condition manifested by falling down, to include vertigo, is, at least as likely as not (50 percent probability or more) related to a disease or injury incurred during active service.  It is specifically requested that the examiner also discuss whether the Veteran continues to have inner ear problems and, if so, whether the condition is related to the in-service machete wound injury that was sustained by the Veteran in the area surrounding his left ear.  If such is found to be true, the examiner is then asked to discuss whether any current disability associated with falling down or vertigo results from such inner ear problems.

All findings, opinions, and supporting rationale should be expressed in a typewritten report.

3.  After completion of the above development, the Veteran's claim of entitlement to service connection for a condition classified as "falling down," to include vertigo, as secondary to an in-service machete wound, should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


